438 F.2d 537
Serge A. SCHERBATSKOY, Jr., Plaintiff-Appellant,v.John N. MITCHELL,* et al., Defendants-Appellees.
No. 24119.
United States Court of Appeals, Ninth Circuit.
March 11, 1971.

Appeal from the United States District Court for the Northern District of California; William T. Sweigert, Judge.
Ernest M. Thayer (argued), San Francisco, Cal., for appellant.
Stephen Kazan, Asst. U. S. Atty. (argued), James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for appellees.
Before DUNIWAY, ELY and KILKENNY, Circuit Judges.
PER CURIAM:


1
The district court's order of dismissal is affirmed. Rheingans v. Mitchell, 438 F.2d 345 (9th Cir. 1971). See Clark v. Gabriel, 393 U.S. 256, 89 S. Ct. 424, 21 L. Ed. 2d 418 (1968); Petersen v. Clark, 411 F.2d 1217 (9th Cir. 1969).



Notes:


*
 Mr. Mitchell's name is substituted, pursuant to Fed.R.App.P. 43(c), for that of Ramsey Clark, who was a defendant in the district court in his then capacity of Attorney General of the United States